Citation Nr: 1146729	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) as secondary to his service connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.   

The Veteran also filed a notice of disagreement in regards to the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  He withdrew the claim by way of a July 2009 correspondence.  Consequently, the issue is not before the Board.

The Veteran presented testimony at a Board hearing in May 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

Beta blocker medication taken to control service connected hypertension has aggravated the Veteran's erectile dysfunction.  


CONCLUSION OF LAW

The Veteran's erectile dysfunction is secondary to his service connected hypertension.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

At his May 2011 Board hearing, the Veteran testified that he has suffered from hypertension for more than 30 years; that he has been taking medication for hypertension since the 1970s; that he began to have erectile dysfunction in the 1990s; and that he began taking medication for the erectile dysfunction in the late 1990s (1997 or 1999).  He further testified that his VA doctor (Dr. J.A.M.) told him that the medications taken for hypertension have caused erectile dysfunction.  He also stated that his private physician has provided the same opinion; but that he does not have the private physician's opinion in writing.  

The VA outpatient records reflect that in July 2007, the Veteran underwent a transphenoid resection of the pituitary adenoma; and that he was subsequently prescribed a testosterone patch for hormonal replacement.  A May 2008 treatment report from Dr. J.A.M. contains an assessment that includes: "- - advised ED more likely from his [hypertension] which he has had for years and the pituitary prob[lem] more recent."  

The Veteran underwent a VA examination in November 2008.  The examiner reviewed the claims file in conjunction with the examination.  After a thorough examination, the examiner noted that the Veteran's erectile dysfunction is most likely due to his low testosterone level of 120 (as identified by the Veteran's primary care provider).  The examiner explained that normal values are between 181 and 772 (for a male over the age of 50).  However, the examiner then stated that the Veteran is on hypertensive medication (beta blockers); and that it is as likely as not that the beta blocker medication has aggravated his erectile dysfunction.  The examiner was unable to determine the level of aggravation without resorting to speculation.       

The RO denied the claim based on the fact that the treatment records reflect that the erectile dysfunction was due to hypertension and non-service connected pituitary problems.  It further noted that the Veteran was reporting "good erections" as late as June 2002 (thereby suggesting that the erectile dysfunction is more likely related to his recent pituitary problems).  The RO further noted that the November 2008 examiner could not determine the level of aggravation caused by the hypertension medication without resorting to speculation.  In its July 2009 statement of the case, the RO stated that "The evidence does not show that hypertension alone is the cause of erectile dysfunction or that some measurable level of aggravation has occurred due to service connected disability."       
   
The Board notes that it is not necessary for the Veteran to show that hypertension alone is the cause of his erectile dysfunction.  It is only necessary that a preponderance of the evidence show that it is at least as likely as not that his erectile dysfunction was caused or aggravated by a service connected disability.  Determining the level of aggravation caused by the service connected hypertension is a separate issue that will determine the Veteran's level of compensation.  Pursuant to 38 C.F.R. § 3.310 (2011), "The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level." 

The Board finds that the record contains not one, but two opinions that the Veteran's erectile dysfunction was either caused or aggravated by medication taken for his service connected hypertension.  The Board also finds that there is no contradictory opinion.  Consequently, the preponderance of the evidence weighs in favor of the Veteran's claim.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that an RO letter dated September 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.



ORDER

Service connection for erectile dysfunction is granted, subject to the laws and regulations governing the payment of monetary benefits. 




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


